EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Todd on December 09, 2021.

The application has been amended as follows: 
17.	(Currently Amended) A system comprising:
a camera;
a plurality of service provider computing devices located in at least two different service provider facilities, wherein the service provider facilities offer a plurality of services;
at least one customer input device, wherein the customer input device is configured to prompt a customer to select from the plurality of services and to receive a customer service request from [[a]] the customer;
at least one customer communication device located in [[the]] a first service provider facility, wherein the customer communication device is configured to facilitate communication between a service provider located in a second service provider facility and the customer located in the first service provider facility; and
a server comprising a processing circuitry coupled to a memory and configured to execute computer-readable instructions stored in the memory, wherein the computer-readable instructions, when executed, cause the processing circuitry to:
wherein the availability information comprises an indication as to whether the service providers are each idle or busy, wherein the availability information additionally comprises profile information for each service provider and wherein the profile information is selected from the group consisting of service provider skills, experience level, language proficiencies, and time in position;
generate at least a first virtual queue and a second virtual queue, wherein the first virtual queue and the second virtual queue are related to two different types of services that are offered, and wherein a number of queues created correlates to the plurality of services offered;
receive one or more images from the camera, wherein at least one image includes an image of a face of a customer in the first service provider facility;
receive a selection of one or more desired services from the customer input device;
display estimated wait times for service in the first facility and for virtual remote service via a second facility;
receive an indication of whether the customer is willing to receive service virtually
determine a virtual queue of the first virtual queue and the second virtual queue and at least one customer service provider that the customer should be assigned to based at least in part on the availability information associated with the plurality of service providers, the one or more services selected by the customer, and the indication of whether the customer is willing to receive service virtually;
assign the customer to at least one virtual queue position in the first virtual queue and to the at least one customer service provider;
track a location of the customer within the service environment using the one or more images;

notify the customer of the assignment, wherein if the assigned customer service provider is located in the second service provider facility, the customer is assigned to a customer communication device located in the first service provider facility for service of the request by a customer service provider located in the second service provider facility; and
transmit information regarding the selected service, the location of the customer within the service environment, and at least a portion of the at least one image including the image of the face of the customer to a service provider computing device;
collect service provider historical data for the plurality of service providers, wherein the historical data comprises efficiency, upsell success, or customer service rating and generate a historical data report for at least one service provider of the plurality of service providers;
transmit the historical data report to at least the first facility;
receive an indication of service completion from a service provider device; and
advance the first virtual queue based on the indication of service completion,
wherein the computer-readable instructions, when executed, cause the processing circuitry to consider at least one virtual queue for an in-person service provider as well as at least one virtual queue for a remote service provider when determining the virtual queue and the at least one customer service provider that the customer should be assigned to.

18.	(Currently Amended) The system of Claim 17, wherein the computer-readable instructions are further configured to cause the processing circuitry to:
the image of the face of the customer to images included a customer database, the customer database containing images of faces of one or more known customers;
retrieve customer data in response to determining an identity of the customer; and
transmit the customer data to the service provider computing device along with the customer’s selected service and the at least one image including the image of the face of the customer.

27.	     (Cancelled)  

29.	     (New) The system of Claim 17, wherein the computer-readable instructions are further configured to cause the processing circuitry to:
calculate the estimated wait time for service. 

Terminal Disclaimer
The terminal disclaimer(s) filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number(s) 15/664,786 & 15/664,815 have been reviewed and are accepted.  The terminal disclaimer(s) have been recorded.

STATEMENT OF REASONS FOR ALLOWANCE
3.	Claims 1-3, 5, 7-11, 15, 17-20, 24-25, and 29.
4.	Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably 
“wherein the computer-readable instructions, when executed, cause the processing circuitry to consider at least one virtual queue for an in-person service provider as well as at least one virtual queue for a remote service provider when determining the virtual queue and the at least one customer service provider that the customer should be assigned to”
Block (US 9,355,530 B1) discloses (col. 23:4-26) the task analyzer software is operative to analyze the desired banking transactions identified by a banking customer and determine which tasks if any a banking resource could currently begin. 
Reuveni (US 2010/0250612 A1) discloses (¶ 0017) managing one or more queues at an organization.  The queues are virtual in that the users in the queue are not actually lined up.
Guerry (US 2015/0363875 A1) discloses (¶ 0006) filtering and analyzing structured data (e.g. transaction records) and unstructured data (e.g. text from documents) for a customer of an institution in order to identify relevant transactions and the products associated with them.
Lee (US 2015/0310261 A1) discloses (¶ 0003) analyzing various features detected in a face detected in an image.
Petrovykh (US 2003/0037113 A1) discloses (abstract) accesses the queue and the data Source to obtain the most recent information for processing and 
Pradeep (US 2016/0078528 A1) discloses (¶ 0020) the teller manager maintains the availability status of local tellers at the bank branch and also maintains the availability remote tellers through interactions with the remote teller manager of the core banking system.
Conway (US 2014/0355749 A1) discloses (abstract) facilitate optimizing routing decisions and providing a routing recommendation based on profile retrieval of the customer, the currently available agents, and expected available agents proficiency at handling customers with the retrieved and/or predicted profiles.

None of the evidence at hand teaches or suggests the combination of underlined features, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims include allowable subject matter as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Palakovich (US 2016/0099892) – (¶ 0050-0052, 0057, 0066: discloses a set of chat queues are maintained by the chat server that may be designated as either live agent queues or virtual assistant queues. An escalation is required from the assigned virtual agent to a live agent. The virtual agent proxy module maintains a map of chat queues serviced by virtual agents, tracks virtual agent sessions for recording/reporting agent events in a set of system statistics, and/or processes escalation rules and assigns chats requiring escalation to an appropriate live agent chat queue.) 
‘Smart Queue System’, [database online], June 2016, retrieved on [2021-12-08].    Retrieved from: The IP.com Prior Art Database, pg. 3: discloses allows a customer to walk-in to a service location [e.g.: bank branch] and request a service token from his smart phone mobile device. The mobile application obtains the token, tracks its position, the wait-time, and keeps the customer informed about the queue progress. The solution also supports automatic queuing and re-queuing options, which takes out a lot of queue management complexities from the customer and the service Management personnel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                                       /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629